Fourth Court of Appeals
                                        San Antonio, Texas
                                              August 20, 2015

                                            No. 04-15-00512-CV

                              IN RE LOWE'S HOME CENTERS, LLC

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

        On August 18, 2015, relator Lowe’s Home Centers, LLC, filed a petition for writ of
mandamus complaining of the trial court’s order, signed July 24, 2015, granting plaintiff’s
motion to sever the intervenor’s claims in the underlying personal injury lawsuit into a separate
cause of action. The record before this court reflects that the trial court has deferred ruling on
relator’s motion to reconsider the order granting severance until a further hearing scheduled for
August 26, 2015 at 8:30 a.m. See MR 76. This mandamus proceeding is TEMPORARILY
ABATED pending the trial court’s ruling on relator’s motion to reconsider the challenged order.

       Relator is requested to file an advisory in this court no later than August 28, 2015,
notifying this court of any further ruling on relator’s motion to reconsider.

        The petition for writ of mandamus and expedited motion for stay of trial remain pending
before this court.

           It is so ORDERED on August 20, 2015.


                                                            PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle, Clerk



1
 This proceeding arises out of Cause Nos. 2014-CI-09253, styled John Salas v. Lowe's Home Centers, LLC; Lowe's
Companies, Inc.; and Alfonso Lopez, and 2015-CI-12273, styled Leonardo Mercado v. Lowe's Home Centers, LLC;
Lowe's Companies, Inc.; and Alfonso Lopez, pending in the 407th Judicial District Court, Bexar County, Texas, the
Honorable Laura Salinas presiding.